Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 6, 11, and 12 directed to an invention non-elected without traverse.  Accordingly, claims 1-4, 6, 11, and 12 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is to:
Bulkes et al. (US 2007/0288076), which discloses an electrically insulative substrate with electrodes on an outward face in a spiral configuration, but fails to disclose or fairly render unpatentable a substrate having a pair of non-parallel fingers;
Kieval et al. (US 7,813,812), which discloses a substrate with a pair of non-parallel elongate fingers (Fig. 27), but fails to disclose or fairly render obvious that this substrate can be biased to form a spiral configuration with the electrodes facing outwardly; and
Bly et al. (US 7,949,409), which discloses a substrate with a pair of fingers having electrodes configured to form a spiral configuration (Fig. 5), but fails to disclose or fairly render obvious that the substrate has a first face and second face because it has a round cross-section.  See attached document, Wikipedia.com, “Face (geometry).” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792